Wilcox, J.
The trustee discloses that he gave certain promissory notes, made payable to the principal defendant and John Sawyer, or their order, and the payees were equally interested in the notes. The question is whether Hall can be charged as trustee of the principal debtor for any, and for what part of the notes.
We are of opinion that he cannot be charged for any part. The notes are due to Davis and Sawyer, jointly, neither owning any particular note or part of the debt. If a payment is made to one, it is for the benefit of both, and the money is the money of both ; and if a part of the debt be lost, it is the loss of both. The trustee, it is plain, cannot be charged for the whole note; and if he were to be charged for one half, that does not sever the joint property, and that half still belongs as much to Sawyer as to the principal debtor. And if after being so charged the trustee were to to become unable to pay the balance, Sawyer ought to lose but one half of that, and would be entitled to recover of the plaintiff one half of what he had received, that is, if the attaching creditor had no greater right than his debtor.
A trustee cannot be charged where the interest of the principal is merely a contingent interest. Here, if the principal debtor die, the note survives to Sawyer, the other payee, and he alone can enforce payment of it. Davis’ interest is, therefore, contingent, and may become altogether extinguished.
The rights of Sawyer, the other payee, are injuriously affected by this attachment. While this process is pending. *135how can Sawyer sue for the residue, or enforce its payment ? Must he wait until this suit is at an end, and then if the trustee is charged, as debtor of Davis, for one half the note, shall Sawyer sue for the balance in his own name, or in the name of both ?
On the theory of the plaintiff, the trustee is to be charged, as the debtor of Davis, for one half the note. Davis, then, has no longer any interest in the residue of the note. Yet how is Sawyer to control and collect it, and what prevents Davis from receiving it and giving a discharge ?
Upon the whole, we do not see how, consistently with the rights of the payees of these notes, the trustee can be hold-en, and he must, therefore, be discharged.